Citation Nr: 0714151	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-21 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to August 15, 2006. 

2.  Entitlement to an effective date prior to September 13, 
2002 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision which granted 
service connection for PTSD and assigned a 30 percent rating 
from September 13, 2002.  Subsequently, in June 2006, the RO 
increased the PTSD rating to 50 percent effective from the 
date of service connection.  Then in October 2006, the RO 
granted a 100 percent disability evaluation for PTSD from 
August 15, 2006.  As the 100 percent rating represents a full 
grant of benefits sought for the period beginning August 15, 
2006, the Board will only determine whether a rating in 
excess of 50 percent is warranted for the period prior to 
August 15, 2006 and whether the grant of service connection 
for PTSD may be effective for the period prior to September 
13, 2002. 
  

FINDINGS OF FACT

1.  For the period prior to August 15, 2006, the veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity but not 
by occupational and social impairment with deficiencies in 
most areas.  He has not been show to have obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  

2.  The veteran's claim for service connection for PTSD was 
denied in a final August 1999 Board decision. 

3.  The veteran's application to reopen a claim for service 
connection for PTSD was received on September 13, 2002.  
Service connection for PTSD was subsequently granted, 
effective from the date of the reopened claim.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD, for the period prior to August 15, 2006, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.  The criteria for an effective date earlier than September 
13, 2002 for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated July 2003, February 
2004, and March 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
includes private medical evidence and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

1.  An initial rating in excess of 50 percent for PTSD for 
the period from September 13, 2002 to August 15, 2006

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995

Since the initial grant of service connection, the veteran's 
disability has been assigned a 50 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

A June 2000 report from T. Lawry, Ph.D. noted that the 
veteran's PTSD symptoms had a significant impact on his 
personal life.  The examiner noted that the veteran had been 
able to continue with employment, but that it was a factor in 
his social isolation.  A GAF score of 58 was assigned.  

A December 2002 letter from Dr. Lawry noted that the 
veteran's PTSD symptoms had worsened over the past year.  The 
veteran was more depressed and previous coping mechanisms 
(work and use of alcohol) were no longer effective.  The 
examiner noted that the veteran defended against PTSD through 
repression and when that was no longer effective, PTSD 
symptoms worsened.  A GAF score of 50 was assigned.  

VA afforded the veteran an examination in January 2003 at 
which the veteran indicated that he spent his free time 
working in the yard, cleaning the pool, and participating in 
household chores.  His hobbies included golfing, cooking, and 
sky-diving.  The veteran stated that he had friends from work 
and golf but that he and his wife did not socialize with 
them.  He stated that he went to stores as needed but did not 
like to do so.  He also indicated that he did not attend 
church. 

The veteran complained of daily intrusive thoughts related to 
combat in Vietnam, weekly flashbacks to Vietnam, restless 
sleep, and nightmares of Vietnam three to five days per week.  
Asians, news about war, and war movies triggered his 
thoughts.  He watched war movies about Vietnam to compare 
with his own experiences although it distressed him and he 
avoided talking about Vietnam to others.  He indicated that 
he and his wife slept in separate rooms as he would strike 
her or choke her during his sleep.  The veteran also 
complained of claustrophobia; when he did some housework in a 
small narrow space, he froze and was unable to move for some 
time before forcing himself out to complete his work.  As for 
his mood, the veteran indicated it was good and that he had 
brief periods of depression when he thought too much and had 
intrusive thoughts related to Vietnam.  He stated that the 
future appeared great to him, he had a good appetite, great 
energy, and average sexual functioning.  He reported always 
being somewhat tense and hyper which was manifested by his 
staying busy and active all of the time.  The veteran denied 
panic attacks, and suicidal or homicidal ideation.  Other 
than his wife, the veteran was not close to anyone else.  He 
denied problems with anger but admitted to irritability which 
he was attempting to improve.  He admitted to hypervigilance 
(checking door locks) and hyperactive startle response which 
was improving.     

Upon examination, the examiner noted that the veteran was 
very neatly groomed with good hygiene.  It was observed that 
the veteran had good eye contact, well established rapport, 
and no usual behaviors.  The veteran also exhibited clear, 
coherent and relevant speech with a slight hearing problem.  
The veteran's mood was serious and mildly depressed, and his 
affect was generally blunted and restricted but he did show 
some lability and tearfulness.  His concentration was 
adequate (he was able to repeat six digits forward and 
backwards) and his immediate memory was intact (he was able 
to repeat three objects immediately after presentation, he 
could only recall one out of the three objects after five 
minutes, he was able to identify the current president, but 
he could not recall the former president but could recall his 
attributes).  While he recalled the current governor, the 
veteran had difficulty citing a recent current event.  The 
veteran also reported no memory problems in daily life but 
noted that his work was very routine and he never had to 
think about it.  The examiner noted that some of the memory 
problems noted during the examination were related to 
anxiety.  The examiner further noted that the veteran's 
abstract verbal reasoning was in the average range.  As to 
auditory or visual hallucinations, the veteran denied them 
and the examiner found no evidence of a thought disorder, 
delusions, or paranoid ideation.      

A diagnosis of PTSD was noted and the examiner noted the 
veteran's use of alcohol as a method to treat his disorder.  
The examiner further noted that the veteran experienced 
moderate symptoms related to PTSD and had been able to 
maintain a marriage and had a very good work history.  The 
veteran used work and constant activity as distractions from 
intrusive thoughts and memories of Vietnam.  A GAF score of 
60 was assigned.  

A July 2003 letter from Dr. Lawry noted the veteran's 
improved family relationship with his son, inability to speak 
about his Vietnam experience, and continued experiencing of 
frequent nightmares.  Dr. Lawry concluded that his PTSD 
symptoms remained severe and continued to assign a GAF score 
of 50. 

The veteran has been assigned GAF scores of 50 and 60.  Under 
DSM-IV,  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id. 

Based upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms more closely approximate a 50 percent 
rating.  He has been shown to have occupational and social 
impairment with reduced reliability and productivity.  
However, there is no indication of occupational and social 
impairment with deficiencies in most areas to warrant a 70 
percent disabling evaluation for PTSD.  He has not been shown 
to have such symptoms as obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
In fact, the veteran functioned well at work, had a good 
relationship with his family, had friends with whom he worked 
or played golf, and denied suicidal ideation.  Additionally, 
his GAF scores reflect moderate to severe symptomatology 
which is proper with the current 50 percent rating.  
Therefore, a rating in excess of 50 percent is not warranted.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 50 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his PTSD 
nor is there evidence suggesting that it prevented him from 
working as noted in the January 2003 VA examination report.  
In any case, the existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work. A referral for consideration 
of an extraschedular rating is not warranted.  38 C.F.R. § 
3.321 (b)(1).

2.  Earlier Effective Date

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

In this case, the veteran initially filed for service 
connection for PTSD in October 1997.  In January 1998, the RO 
denied service connection.  Upon perfection of the appeal, 
the Board denied the veteran's claim for service connection 
for PTSD in an August 1999 decision.  Subsequently, on 
September 13, 2002, submitting new and material evidence, the 
veteran filed another claim for service connection for PTSD.  
In January 2003, based on new and material evidence, the RO 
reopened the veteran's claim and granted service connection 
with a 30 percent disability evaluation effective September 
13, 2002. 

Since a claim for service connection for PTSD was denied in 
an August 1999 final Board decision, the effective date of an 
award of service connection for PTSD is governed by the rules 
related to claims which are reopened with new and material 
evidence.  See 38 U.S.C.A. § 7104.  

After the Board's August 1999 decision, the veteran's 
application to reopen the claim for service connection for 
PTSD was received by the RO on September 13, 2002.  
Thereafter, the application to reopen a claim for service 
connection for PTSD was reopened and granted on the merits.  
The veteran's records demonstrate that he had symptoms 
consistent with a diagnosis of PTSD at least as early as 
April 2000.  Thus, under the effective date rules, service 
connection for PTSD may be no earlier than September 13, 
2002, the date of VA receipt of the application to reopen the 
claim, and which is also the later date between the date the 
claim was received and the date entitlement arose.  It is 
significant that while the disability in this case may have 
existed for several years, a claim must be filed in order for 
any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on September 13, 2002.  There 
is no legal entitlement to an earlier effective date.

The veteran essentially asserts that service connection 
should be effective from October 1, 1997, the date of his 
original claim as his disability was the same then as it was 
in September 2002.  However, at the time of the October 1997 
claim, the evidence did not show that service connection was 
warranted for PTSD as demonstrated by the August 1999 Board 
decision.  In any case, the August 1999 Board decision is 
final and the first application to reopen after that final 
decision was not until September 13, 2002.  In January 2003, 
the RO granted service connection for PTSD based on the 
submission of new and material evidence received subsequent 
to the August 1999 Board decision.    

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






ORDER

An initial rating in excess of 50 percent for PTSD for the 
period prior to August 15, 2006 is denied. 

An effective date prior to September 13, 2002 for the grant 
of service connection for PTSD is denied. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


